The opinion of the eourt was delivered by
Rogers, J.
This is a ease as plain on authority; as it is reasonable and just. For battery, wounding or mayhem, or for an attempt to commit any of these, (which in law is termed an assault,\ the injured party may have a remedy in damages, by action of trespass. Arch. 25. Even for a threat, or menace, to commit any of these injuries. Rey. 104. 2. Rol. 545, Nos. 25, 41, or to pull a man’s house down. Rey. 108, or the like. If any injury arise W the party from such threat or menace, the remedy, it seems, is also by action of trespass. Vide. Com. Dig. Battery D. and the authorities there cited;
Judgment affirmed;